AMENDMENT NO. 1 TO THE SECURITY AGREEMENT

AMENDMENT NO. 1 TO THE SECURITY AGREEMENT, dated September 4, 2001 (this
"Amendment"), to the Amended and Restated Security Agreement, dated as of July
26, 2001, among MEMC ELECTRONIC MATERIALS, INC. ("MEMC"), MEMC Pasadena, Inc.
and E.ON AG, as the initial lender and agent (the "Security Agreement").

W I T N E S S E T H :



The parties hereto agree as follows:



SECTION 1. Definitions. Capitalized terms used herein and not defined herein
have the meanings assigned to them in the Security Agreement.

SECTION 2. Amendment to the Security Agreement. The third WHEREAS clause in the
preamble of the Security Agreement is hereby amended by deleting the WHEREAS
clause in its entirety and inserting in lieu thereof the following:

WHEREAS, the Existing Credit Agreement has been amended and restated pursuant to
the Amended and Restated Revolving Credit Agreement (as such agreement may be
further amended, restated, modified or supplemented at any time and from time to
time from and after the date hereof, the "Credit Agreement"), dated as of July
26, 2001, among the Assignors, the lenders party thereto (the "Lenders") and the
Agent, pursuant to which, among other things, MEMC Pasadena, has been added as a
borrower thereunder; and

SECTION 3. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

SECTION 4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first date first written above.

 

MEMC ELECTRONIC MATERIALS, INC.,
as Assignor

By: /s/ James M. Stolze
__________________________
Name: James M. Stolze
Title: Executive Vice President and Chief Financial Officer

By: /s/ Helene F. Hennelly
__________________________
Name: Helene F. Hennelly
Title: Corporate Vice President, General Counsel & Secretary

MEMC PASADENA, INC.,
as Assignor

By: /s/ Jonathon P. Jansky
__________________________
Name: Jonathon P. Jansky
Title: Chairman of the Board

Accepted and Agreed to:

E.ON AG
as Agent

By: /s/ Hans Gisbert Ulmke
Name: Hans Gisbert Ulmke
Title: Executive Vice President

By: /s/ Dr. Michael Bangert______
Name: Dr. Michael Bangert
Title: Vice President